                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RONNOCO COFFEE LLC,                             )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )          No. 4:20-CV-1401 RLW
                                                )
CHARLES PEOPLES,                                )
                                                )
               Defendant.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the Second Motion to Withdraw as Counsel (ECF No.

62) for Defendant Charles Peoples (“Peoples”) filed by attorney Patricia S. Williams and the law

firm Lex Valorem, LLC. In support, the Motion states in pertinent part:

       1. Defendant Charles Peoples terminated Counsel, as evidenced in Exhibit 1.

       2. Under the Missouri Rules of Professional Conduct 4-1.16(a)(3), a lawyer must
       withdraw if the lawyer is discharged.

(ECF No. 62 at 1.) Attached to the Motion as Exhibit 1 is an email from Peoples that confirms

he has terminated the services of Ms. Williams and Lev Valorem, LLC, consents to the

withdrawal, and consents to the email being provided to the Court. (ECF No. 62-1 at 2.) The

Motion will be denied for the following reasons.

Background

       Plaintiff Ronnoco Coffee, LLC, d/b/a Ronnoco Beverages Solutions (“Plaintiff”), filed

this diversity action to enforce a non-competition agreement executed by its former employee,

Peoples. Plaintiff’s First Amended Verified Complaint (ECF No. 11) asserts claims against

Peoples for breach of contract, breach of the duty of loyalty, violation of the Missouri Uniform

Trade Secrets Act, and for injunctive relief.
       On November 23, 2020, following a hearing held on November 18, 2020, the Court

granted Plaintiff’s motion for temporary restraining order and issued a Temporary Restraining

Order (“TRO”) (ECF No. 39). The TRO restrains Peoples, his agents, and all others in active

concert with him from engaging in the following specific conduct:

               IT IS FURTHER ORDERED that Charles Peoples and his agents, and
       all other persons who are in active concert with him, are temporarily restrained
       until further Order of this Court from directly or indirectly:

                (1) With respect to confidential and proprietary information, including
       trade secrets, of Ronnoco/Trident, from disclosing, using, or providing any such
       documents, information, or trade secrets, directly or indirectly, to anyone, except
       for the return of such documents, information, or trade secrets directly to Ronnoco
       or its attorneys;

              (2) Acting, directly or indirectly (whether as an owner, employee,
       consultant, independent contractor or any other role) in any capacity with a
       company that directly competes with Ronnoco/Trident, including but not limited
       to Smart Beverage, d/b/a Thirsty Coconut; and

               (3) Calling upon, soliciting, diverting, attempting to call upon, solicit, or
       divert (or assist in any of the foregoing), or accept business from/do business with
       any customer/potential customer of Ronnoco/Trident that was a
       customer/potential customer during Peoples’ employment with Ronnoco/Trident.

(ECF No. 39 at 16.)

       After the TRO was issued, attorney Patricia S. Williams entered her appearance for

Peoples on November 30, 2020 (ECF No. 41), replacing another attorney from the law firm Lex

Valorem who was subsequently granted leave to withdraw from Peoples’ representation. (ECF

No. 43.) On December 2, 2020, the parties filed a Joint Memorandum Requesting Entry of

Scheduling Order (ECF No. 44), which submitted a proposed schedule for expedited discovery

and a preliminary injunction hearing.

       On December 3, 2020, in accordance with the schedule proposed by the parties, the Court

set a hearing on Plaintiff’s Motion for Preliminary Injunction for January 11, 2021 (ECF No. 45),


                                                2
and issued a Scheduling Order (ECF No. 46) with deadlines for discovery, including depositions.

Following notice to the parties in the Scheduling Order and written consent by Plaintiff (ECF

No. 47), the only party that had made a jury demand, the Court issued an Order consolidating

trial on the merits with the hearing on Plaintiff’s Motion for Preliminary Injunction pursuant to

Rule 65(a)(2), Federal Rules of Civil Procedure. (ECF No. 48.) The Court issued the parties’

Stipulated Protective Order on December 17, 2020 (ECF No. 51).

       On December 23, 2020, Plaintiff filed a Motion for Contempt (ECF No. 52) seeking an

order of contempt against Peoples and his new employer, non-party Smart Beverage, Inc., d/b/a

Thirsty Coconut (“Thirsty Coconut”). Plaintiff alleges that Peoples and Thirsty Coconut have

violated the TRO based on Peoples’ production in discovery of emails that show Peoples “has

not only continued to actively work for Thirsty Coconut, but was also calling on customers and

serving the very customers he and Thirsty Coconut have wrongfully diverted from

Ronnoco/Trident.” (ECF No. 52 at 1-2.)

       On December 27, 2020, Ms. Williams and the law firm Lex Valorem filed a first Motion

to Withdraw from Peoples’ representation on the basis that counsel “has professional

considerations for withdrawal under Missouri Rule of Professional Conduct 4.16(b).” (ECF No.

54.) The Court denied the Motion because withdrawal would interfere with the agreed-upon

Scheduling Order and merits hearing set for January 11, 2021, and was likely to leave Peoples

unrepresented and facing substantial potential prejudice:

               Absent a more detailed recitation of compelling circumstances, the Court
       will not permit the withdrawal of counsel until substitute counsel enters an
       appearance for Defendant in this matter. If the Court were to grant the Motion to
       Withdraw this would imperil the Scheduling Order that was entered with the
       parties’ consent. The Court is not inclined to delay the merits hearing scheduled
       for January 11, 2021, and any substitute counsel that might enter an appearance
       for Defendant would face a very short time period to prepare for the hearing.
       Thus, Defendant may suffer prejudice if the Motion to Withdraw is granted, as

                                                3
       this would likely leave him unrepresented in a situation where he may be subject
       to the Court’s contempt powers which could include potential fines levied against
       him and/or his imprisonment. See Chicago Truck Drivers v. Brotherhood Labor
       Leasing, 207 F.3d 500, 504-05 (8th Cir. 2000).

Mem. and Order of Dec. 28, 2020 (ECF No. 55 at 3-4.)

       On the same day, the Court ordered the parties to meet and confer as to whether a hearing

on Plaintiff’s Motion for Contempt should be combined with the consolidated Preliminary

Injunction hearing/trial on the merits scheduled for January 11, 2021, or if not, when such a

hearing should be set, and to file a joint response to the Court stating their respective positions as

to the timing of the hearings by January 4, 2021. Order of Dec. 28, 2020 (ECF No. 56.)

       Plaintiff filed a Motion to Compel Discovery on December 30, 2020 (ECF No. 58),

which states in pertinent part that Peoples is “refusing to make himself available for a deposition

in this case” and, though Plaintiff has requested that Peoples produce responsive documents from

his personal Gmail email account, “Peoples refuses to grant [his counsel] access to his personal

email account.” (Id. at 2.). The Court ordered Peoples to file any Response to the Motion to

Compel Discovery the same day, based on the immediately upcoming deadlines. The Order

noted that the Scheduling Order set December 17, 2020, as the deadline to complete production

of documents, and December 31, 2020, as the deadline to complete all depositions, and the case

is set for a consolidated preliminary injunction hearing and trial on the merits pursuant to Rule

65(a)(2), Fed. R. Civ. P., on January 11, 2021. Order of Dec. 30, 2020 (ECF No. 60).

       Ms. Williams and Lex Valorem, LLC filed a Response to Court which states, “Counsel

for Defendant is unable to provide a response as ordered by the Court, as Defendant has not

provided information on which a response could be formulated consistent with counsel’s

obligations under Missouri Rule of Professional Conduct 4.3.3.” (ECF No. 63 at 1.) Counsel



                                                  4
subsequently filed the instant Second Motion to Withdraw. Peoples has not filed any response

to Plaintiff’s Motion for Contempt or Motion to Compel Discovery.

Discussion

       The Missouri Rules of Professional Conduct, consisting of Missouri Supreme Court

Rules 4-1.01 to 4-9.1, were adopted by this Court as the rules governing attorneys in proceedings

in the U.S. District Court for the Eastern District of Missouri. See E.D. Mo. Local Rule 12.02.

These Rules delineate attorneys’ responsibilities to their clients and the courts. Under the Rules,

an attorney “must comply with applicable law requiring notice to or permission of a tribunal

when terminating a representation” but a “lawyer shall continue representation when ordered to

do so by a tribunal notwithstanding good cause for terminating the representation.”            Rule

4-1.16(c), Mo. Sup. Ct. R. Denial of counsel’s motion to withdraw is reviewed for abuse of

discretion. Sanford v. Maid-Rite Corp., 816 F.3d 546, 549 (8th Cir. 2016) (per curiam) (citing

Allen v. United States, 590 F.3d 541, 544 (8th Cir. 2009)).

       The Second Motion to Withdraw states that counsel must withdraw under Missouri Rule

of Professional Conduct 4-1.16(a)(3), as Peoples has terminated the representation.           Thus,

counsel has met her obligation to notify the client and shows good cause for withdrawal. Where

an attorney meets notification requirements and shows good cause, a general presumption in

favor of withdrawal arises. Sanford, 816 F.3d at 550 (in context of client’s failure to pay

counsel). The presumption “should be disregarded, however, if it would severely prejudice the

client or third parties.” Id. Further, “Even the ‘must’ withdraw requirements of the Rules of

Professional Conduct are subject to exceptions, . . . including when the client fires the attorney.”

See Melody Nashan, Staff Counsel for Office of Chief Disciplinary Counsel, “Withdrawing from

Representation,” 76 J. Mo. Bar. 168, 169 (Issue 4 July/Aug. 2020) (citing Legal Ethics Counsel’s


                                                 5
Informal Advisory Opinion 200080043). “A judge may . . . deny a motion to withdraw after

discharge if the judge suspects the client is trying to delay or otherwise manipulate the

proceedings.” Id. “If the court denies the attorney’s motion to withdraw, the attorney must

continue to represent the client.” Id.

       Here, the Court finds that allowing counsel to withdraw from Defendant Peoples’

representation would prejudice Plaintiff and interfere with the Court’s ability to control the case

and enforce its orders. The Court issued a TRO against Peoples and has pending before it

Plaintiff’s motion to hold Peoples in contempt of court for allegedly violating the TRO’s terms

by continuing to actively work for Plaintiff’s competitor Thirsty Coconut, and calling on

customers and serving the customers he and Thirsty Coconut are alleged to have wrongfully

diverted from Plaintiff. The Court issued a Scheduling Order with consent of the parties and set

a consolidated preliminary injunction hearing and trial on the merits under Rule 65(a)(2), Fed. R.

Civ. P., on January 11, 2021, with discovery ending today. Plaintiff’s Motion to Compel

Discovery alleges that Peoples has refused to produce requested emails and to appear for

deposition, and Peoples’ counsel states she is “unable to provide a response as ordered by the

Court, as Defendant has not provided information on which a response could be formulated

consistent with counsel’s obligations under Missouri Rule of Professional Conduct 4.3.3.”

(ECF No. 63 at 1.)

       Stated bluntly, Defendant Peoples appears to be refusing to cooperate with his counsel

and the discovery requirements of the Court’s Scheduling Order, as well as allegedly violating

the TRO. There is no indication Peoples plans to hire new counsel, as no statement to that

effect has been made and no entry of appearance filed on his behalf. If the Court were to grant

counsel leave to withdraw from Peoples’ representation, it would undoubtedly delay resolution


                                                6
of this case, potentially prejudicing Plaintiff by impairing its ability to obtain judicial

enforcement of the parties’ non-competition agreement and increasing its damages from

allegedly unfair competition arising from Peoples’ claimed breach of the agreement. It would

also interfere with the Court’s ability to enforce the Scheduling Order, which set this case for

final resolution on January 11, 2021, control its docket, and enforce its orders including the

TRO. The Court’s ability to communicate with and obtain cooperation from Peoples will

undoubtedly suffer if he becomes self-represented, and this difficulty is increased by the fact that

Peoples lives in Texas. Moreover, based on the record before the Court as set forth above, there

is reason to believe Peoples is attempting to delay or manipulate the proceedings and avoid the

effects of the Court’s orders.

       Finally, Peoples himself is likely to suffer severe prejudice if counsel is permitted to

withdraw, as stated in the Court’s Order denying counsel’s first motion to withdraw. The Court

is not inclined to delay the merits hearing scheduled for January 11, 2021, and any substitute

counsel that might enter an appearance for Peoples would face a very short time period to

prepare for the hearing. This would likely leave Peoples unrepresented in a situation where he

may be subject to the Court’s contempt powers which could include potential fines levied against

him and/or his imprisonment, and to a potential judgment against him.

       Accordingly,

       IT IS HEREBY ORDERED that the Second Motion to Withdraw as Counsel (ECF No.

62) of attorney Patricia S. Williams and the law firm Lex Valorem, LLC, is DENIED.




                                                 7
       IT IS FURTHER ORDERED that Defendant’s counsel shall promptly provide a copy

of this Order to Defendant Charles Peoples.



                                              __________________________________
                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE


Dated this 31st day of December, 2020.




                                              8
